Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10,12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,5-7,10-11,14-16 of U.S. Patent No. 10152205. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are anticipated by the claims of 10,152,205 as outlined below.

As per claim 1, 10,152,205 teaches an electronic apparatus comprising: 
a user input interface configured to receive a user input (Claim 1, Column 32 line 49, a user input interface); and 
a processor configured to (Claim 1, Column 32 lines 50, a controller configured to): 
process a first item area and a second item area to be displayed, the first item area including at least one of a plurality of first items corresponding to a first category and the second item area including at least one of a plurality of second items corresponding to a second category which is different from the first category (Claim 1, Column 32 lines 50-57)  
based on a user input being received for scrolling the plurality of second items, process the at least one of the plurality of second items to be scrolled in the second item area (Claim 1, Column 32 lines 58-61), 
based on a user input being received for selecting the first item area, process the at least one of the plurality of first items to be moved from the first item area and into the second item area and to be scrollable (Claim 1, Column 32 lines 63-67) and 
process the at least one of the plurality of second items to moved from the second item area and into the first item area (Claim 1, Column 33 lines 2-4).

As per claim 2, 10,152,205 teaches the electronic apparatus of claim 1, wherein the plurality of first items in the first item area are not selectable, and the plurality of second items in the second item area are selectable (Claim 2, Column 33 lines 5-8)

As per claim 3, 10,152,205 teaches the electronic apparatus of claim 1, wherein the processor is further configured to use at least one of the first item area and the second item area as an area for displaying an item for a specific purpose (Claim 5, Column 33 lines 22-25). 


As per claim 4, 10,152,205 teaches the electronic apparatus of claim 1, wherein the processor is further configured to display an advertisement item at a first position in the second item area (Claim 6, Column 33 lines 26-28).

As per claim 5, 10,152,205 teaches the electronic apparatus of claim 4, wherein when the advertisement item is entirely displayed in the second item area, in response to an input for selecting the first item area, the processor is further configured to control the display to maintain a size of the advertisement item but continuously change sizes of second items displayed in the second item area other than the advertisement item (Claim 7, Column 33 lines 29-35).


As per claim 12, 10,152,205 teaches electronic apparatus of claim 1, wherein based on the user input being received for selecting the first item area, the processor is further configured to: process the plurality of first items to be continuously moved along a plurality of first paths from the first item area into the second item area, and process the at least one of the plurality of second items to be continuously moved along at least one second path from the second item area into the first item area (Claims 3-4, Column 33 lines 9-21).

10,152,205
10
11
14
15
16
16/176119
6
7
8
9
10














Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.







Claim(s) 1-3,6-8,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wielgosz (“Wielgosz” US 2014/0089851) in view of Yamanaka et al (“Yamanaka”, US 2009/0172598).

As per claim 1, Wielgosz teaches an electronic apparatus comprising: 
a user input interface configured to receive a user input ([0034] At the state of GUI, as shown in FIG. 2, the system awaits for receiving a request to scroll, among the plurality of scroll list elements, away from the focus region, wherein the request to scroll allows identification which scroll list is to be scrolled.); and 
a processor ([0029] The processor 109, cooperates with the GUI block 108 in order to 
generate an present GUI by means of the television signal output module 101) configured to: 
process a first item area and a second item area to be displayed, the first item area including at least one of a plurality of first items corresponding to a first category and the second item area including at least one of a plurality of second items corresponding to a second category which is different from the first category ([0033] For instance, one or more scroll list elements of the first 201 scroll list may represent currently available television programs, while one or more scroll list elements of the second 202 scroll list may represent available television channels with which said television programs are associated. )
  
based on a user input being received for scrolling the plurality of second items, process the at least one of the plurality of second items to be scrolled in the second item area ([0034] At the state of GUI, as shown in FIG. 2, the system awaits for receiving a request to scroll, among the plurality of scroll list elements, away from the focus region, wherein the request to scroll allows identification which scroll list The Examiner interprets the focus area to be the second item area the focus in the instance of Figure 2 is for list 202.The first item area is considered herein to be outside the focus area i.e. non focus area.), 
based on a user input being received for selecting the first item area, process the at least one of the plurality of first items to be located in the second item area and to be scrollable ([0035] In the depicted embodiment, the "Up" and "Down" buttons may be used to shift or cycle through the vertically-displayed first scroll list 201 within the GUI in order to bring one of the corresponding scroll list elements into the focus area 203.Examiner interprets the up button to transition the first item list 201 into the focus area, and the second list out of the focus area i.e. non focus area interpreted as the first area herein.), and 
process the at least one of the plurality of second items to be located in the first item area ([0035] In the depicted embodiment, the "Up" and "Down" buttons may be used to shift or cycle through the vertically-displayed first scroll list 201 within the GUI in order to bring one of the corresponding scroll list elements into the focus area 203.Examiner interprets the up button to transition the first item list 201 into the focus area, and the second list out of the focus area i.e. non focus area interpreted as the first area herein. See Figure 3).
Wielgosz is not explicitly clear in teaching based on a user input being received for selecting the first item, processing the plurality of first items to be located in the 

    PNG
    media_image1.png
    454
    665
    media_image1.png
    Greyscale

In this instance within the first area, icon 58 would be the at least one item from a plurality of items, the remaining plurality of items hidden. The second item area which contains second items which are scrollable can be depicted as shown below:

    PNG
    media_image2.png
    454
    665
    media_image2.png
    Greyscale

Figure 12 further details the unfolding of medium level items that are scrollable. See steps S18-S24.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Yamanaka with the apparatus of Wielgosz. Motivation to do so would have been to provide an intuitive less confusing way to switch between lists by always displaying the available lists instead of removing them from display. 

As per claim 2, Wielgosz teaches the electronic apparatus of claim 1, wherein the plurality of first items in the first item area are not selectable, and the plurality of second items in the second item area are selectable (see Figure 3, wherein list 202 is not selectable unless put in focus by selecting left or right).

As per claim 3, Wielgosz teaches the electronic apparatus of claim 1, wherein the processor is further configured to use at least one of the first item area and the second item area as an area for displaying an item for a specific purpose (Figure 3 focus area 203).

Claim 6 is similar in scope to that of claim 1, and is therefore rejected under similar rationale. 
Claim 7 is similar in scope to that of claim 2, and is therefore rejected under similar rationale. 
Claim 8 is similar in scope to that of claim 3, and is therefore rejected under similar rationale. 

As per claim 12, Yamanaka teaches electronic apparatus of claim 1, wherein based on the user input being received for selecting the first item area, the processor is further configured to: process the plurality of first items to be continuously moved along a plurality of first paths from the first item area into the second item area, and process the at least one of the plurality of second items to be continuously moved along at least one second path from the second item area into the first item area (See Figure 12).




Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wielgosz (“Wielgosz” US 2014/0089851) in view of Yamanaka et al (“Yamanaka”, US 2009/0172598) in view of Gerba et al (“Gerba”, US 7,634,789)

As per claim 4, Wielgosz-Fujiwara fails to teach an advertisement item at a first position in the second item area. However Gerba teaches the electronic apparatus of claim 1, wherein the processor is further configured to display an advertisement item at a first position in the second item area (Figure 3, Column 3 lines 15-37, advertising cell contained within the top cell, and keeping the advertisement cell stationary when scrolling). Wielfosz and Gerba are in the same field of endeavor namely guides for a STB. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the prioritization of advertisements in a list with the apparatus of Wielgosz. Motivation to do so would have been to better monetize the space, which would be best displayed at a first position for potential advertisers. 

Claim 9 is similar in scope to that of claim 4, and is therefore rejected under similar rationale. 



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RYAN F PITARO/Primary Examiner, Art Unit 2198